Title: From George Washington to John Hanson, 2 January 1782
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Philadelphia 2d Janry 1782
                  
                  I have the honor to inform Congress that the detachments, supposed to be destined for Charles–Town left Sandy Hook on Thursday, last.
                  From the best intelligence I have been Able to Obtain, it amounted to about twelve or 1500 Men—the fleet consisted of fifteen square riged Vessels and four Sloops and Schooners, Convoyed by two Frigates and two Sloops of War.  With the greatest respect I have the honr to be Your Excellency’s Most Obedt & Humle Servt
                  
                     G.W.
                     
                  
               